DETAILED ACTION
In Reply filed on 09/30/2021, Claims 1-10 are pending. Claims 8-10 are withdrawn based on restriction requirement. Claims 1-7 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-7, drawn to a process of 3D printing
Group II, claims 8-10, drawn to a 3D printer
Applicant’s election without traverse of Group I in the reply filed on 09/30/2021 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2021.
Specification
The disclosure is objected to because of the following informalities:
Page 2, line 5, the phrase “because it is very difficult, the elevated room temperature” should read as “because it is very difficult. The elevated room temperature”.
Page 2, line 6, the phrase “decrease greatly” should read as “greatly decrease”
Page 2, lines 6-7 and line 13, the phrase “useful life” should read as “life expectancy”
Page 2, line 7, the phrase “shortened greatly” should read as “greatly shortened”. 
Page 3, lines 13-14, the phrase “the molten print pattern it is possible of depositing” should read as “the molten print pattern, it is possible to deposit”
Page 4, line 20, the phrase “useful life” should read as “life expectancy”
Page 4, line 21, the phrase “prolonged greatly” should read as “greatly prolonged”
Page 4, line 22, the phrase “decrease greatly” should read as “greatly decrease”
Page 6, line 10, the phrase “it not only increases” should read as “it does not only increases”
Page 7, line 27, the phrase “no crystallization occurs both amorphous and crystalline” should read as “no crystallization occurs in both amorphous and crystalline” 
Page 8, lines 3-4, the phrase “vice versa, after depositing a print pattern having plurality of layers after the printing and cooling steps it is possible” should read as “vice versa. After depositing a print pattern having plurality of layers and after the printing and cooling steps, it is possible”
Page 8, line 15 and Page 10, line 21, the phrase “on a top of“ should read as “on top of” 
Page 8, line 16, the phrase “connected a position between” should read as “connected between”
Page 8, lines 16-17, the phrase “moving platform 9 which is used to move” should read as “moving platform 9. The moving platform 9 is used to move”
Page 9, lines 3-4, the phrase “heating device 5 may spray cooling air”. It is unclear how does a heating device spray cooling air when the term heating imply adding heat. 
Page 10, lines 17, the phrase “pattern it is possible of depositing” should read as “pattern, it is possible to deposit”.  
Appropriate correction is required.
Claim Interpretation
Claim 1 recites “crystalline polymeric material” is interpreted as a polymeric material have at least some degree of crystallinity, which includes semi-crystalline polymeric material as well. This interpretation will be consistent with page 3, lines 8-11, where example of crystalline polymeric material includes PEEK and PET. PEEK and PET are both semi-crystalline material. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the first crystalline polymeric material is at least one of poly-ether-ether-ketone (PEEK) and a composite material thereof, a polyamide (PA) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN107139455A (“Zhang et al” hereinafter Zhang), translation provided, and further in view of US2018/0117836 (“Reese et al” hereinafter Reese).
Regarding Claim 1, Zhang teaches a process of 3D printing (Page 1, lines 12-13, FDM printing technology) of crystalline polymeric material (Page 3, lines 4-6, PLA-based material, PLA ranges from amorphous to semi-crystalline depends on the temperature), comprising: (a) heating a print head to melt a first crystalline polymeric material therein; (b) activating the print head to print a layer until a molten, layered print pattern is deposited (page 2, lines 7-11, print head generates melt-extruded material on to printing platform implies heating a print head); (c) cooling the molten, layered print pattern to form a solid print pattern having a plurality of amorphous regions (page 2, lines 15-16, it is implies the cooling temperature can be controlled (page 2, lines 27-29) depend on the material used to form amorphous regions); e) repeating steps (b), (c), and (d) until a 3D-printed object having a layered print pattern is created; wherein a print pattern unit includes at least one print pattern layer (page 2, lines 50-55, layer by layer process to form an object where print pattern unit is formed by a plurality of layers).
Zhang fails to teach (d) heat-treating the solid print pattern.
However, Reese teaches heat-treating the solid print pattern (abstract, Figure 1, energy beam 109).
Zhang and Reese are considered to be analogous to the claimed invention because both are in the same field of fused deposition modeling to create 3D object using filament material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed by Zhang to incorporate a heat-treating step as taught by Reese to increase the adhesion across segments built in the same layer and increase diffusion and mixing of the build material between adjacent layer ([0045]). 
Regarding Claim 2, the combination of Zhang and Reese claimed the process of claim 1, wherein the print pattern unit is made of amorphous polymeric material (Zhang, Page 3, lines 4-6, PLA-based material, PLA ranges from amorphous to semi-crystalline depends on the temperature).
Regarding Claim 3, the combination of Zhang and Reese claimed the process of claim 2, wherein the heat-treating temperature is at a glass transition region of the amorphous polymeric material of the print pattern unit (Reese, the energy beam may be a hot fluid beam [0065] having temperature at or above glass transition point of a polymeric material [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process disclosed by the combination of Zhang and Reese to incorporate a heat-treating temperature as taught by Reese for the same reason set forward in Claim 1.
Regarding Claim 4, the combination of Zhang and Reese claimed the process of claim 2, wherein the heat-treating temperature is greater than the glass transition temperature of the amorphous polymeric material of the print pattern unit (Reese, the energy beam may be a hot fluid beam [0065] having temperature at or above glass transition point of a polymeric material [0035]) and is less than a crystallization temperature of the amorphous polymeric material of the print pattern unit. Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 5, the modified Zhang claimed the process of claim 1. Zhang teaches the FDM print head layer by layer on the print platform (page 2, lines 3-4) but fails to teach a thickness of the print pattern unit is less than 2mm.
However, Reese teaches a thickness of the print pattern unit is less than 2mm (thickness of each layer is less than about 10 micrometers [0036] and print pattern unit is made up of multiple layers). Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to simply substituted modified Zhang’s teaching with the thickness of each layer being less than about 10 micrometers as taught by Reese because the result of the substitution would have been predictable and yield the same results. See MPEP 2143. Simple substitution of one known element for another to obtain predictable result. 
	Regarding Claim 6, the combination of Zhang and Reese claimed the process of claim 1, wherein the print pattern unit is made of a second crystalline polymeric material having a plurality of amorphous regions (Zhang, Page 3, lines 4-6, PLA-based material, PLA ranges from amorphous to semi-crystalline depends on the temperature).
Regarding Claim 7, the modified Zhang claimed the process of claim 1. Zhang teaches the first crystalline polymeric material is PLA-based material (Page 3, lines 4-6) but fails to teach the first crystalline polymeric material is at least one of poly-ether-ether-ketone (PEEK) and a composite material thereof, a polyamide (PA) and a 
However, Reese discloses poly-ether-ether-ketone (PEEK) and polylactic acid (PLA) are both known polymer in the field of 3D printing ([0051]). Furthermore, Reese discloses the filament material may incorporate one or more additional materials such as resins and polymers ([0051]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first crystalline polymeric material disclosed by the modified Zhang by using PEEK and additional material of Reese because Reese indicates that both PEEK and PLA are acceptable polymer for 3D printing ([0051]) and having more than one materials as the filament material could provide additional properties to the filament ([0051]). Furthermore, utilizing one know polymer in place of another known polymer also suitable in the field of 3D printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744